UNITED STATES SECURITIES AND EXCHANGE COMMISSION W ashington , D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 20 , 2017 Lighting Science Group Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdictionof incorporation) 000-20354 (Commission File Number) 23-2596710 (IRS Employer Identification No.) 1350 Division Road, Suite 204, West Warwick, RI 02893 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code (321)779-5520 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Disclosure Item 7.01 Regulation FD Disclosure. On March 20, 2017, Lighting Science Group Corporation (the “ Company ”) issued a press release announcing its entry into a joint venture with Chinese LED manufacturer and lighting company, MLS Co., Ltd. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference herein. The information in Item 7.01 of this Current Report on Form 8-K (including Exhibit 99.1) is being furnished pursuant to Item 7.01 and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”), or otherwise subject to the liabilities of that section, nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof and regardless of any general incorporation language contained in such filing. Section 9 – Financial Statements and Exhibits Item 9. 01 Financial Statements and Exhibits. (d) Exhibits The information in the Exhibit Index of this Current Report on Form 8-K is incorporated into this Item 9.01(d) by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Lighting Science Group Corporation Date: March 20, 2017 By: /s/ Denis Murphy Name: Denis Murphy Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Number Description of Exhibit Press Release.
